Citation Nr: 0524204	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  04-11 717	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial compensable rating for low back 
strain.

2.  Entitlement to an initial compensable rating for a 
ganglion cyst of the left wrist.

3.  Entitlement to service connection for myopia.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
October 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision by the RO in Waco, 
Texas.  The veteran relocated while his claims were being 
considered, and his case was transferred to the jurisdiction 
of the RO in Reno, Nevada.

Additional evidence, pertinent to the veteran's claims-
including reports of VA examinations conducted in February 
2005-was added to the claims file after a statement of the 
case (SOC) was issued in March 2004.  No supplemental SOC was 
thereafter furnished; however, during a hearing held before 
the undersigned in April 2005, the veteran expressly waived 
RO consideration of any evidence received after the March 
2004 SOC, including the reports of the VA examinations 
conducted in February 2005.  Consequently, the Board will 
proceed with disposition of this appeal without referring 
such evidence to the RO.


FINDINGS OF FACT

1.  The veteran's low back disability is not objectively 
manifested by muscle spasm, guarding, localized tenderness, 
abnormal gait, abnormal spine contour, ankylosis, forward 
flexion limited to 85 degrees or less, or combined range of 
motion limited to 235 degrees or less.

2.  The ganglion cyst of the veteran's left wrist is 
asymptomatic, with a full range of motion, normal X-rays, and 
no loss of motion or function due to pain, fatigue, weakness, 
or lack of endurance.

3.  During a Board hearing held in April 2005, the veteran 
withdrew his appeal with respect to the issue of his 
entitlement to service connection for myopia.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for low back strain 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2004).

2.  The criteria for a compensable rating for a ganglion cyst 
of the left wrist have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5214, 5215 (2004).

3.  The criteria for withdrawal of the veteran's substantive 
appeal, concerning his claim for service connection for 
myopia, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Low Back Strain and Ganglion Cyst of the Left Wrist

The veteran contends that the noncompensable evaluations 
currently assigned for low back strain and the ganglion cyst 
of his left wrist are inadequate.  With respect to his low 
back, he says that he avoids activities such as lifting, 
digging, or fast movements, and reports that he cannot sit 
straight while driving or in a chair.  As to the ganglion 
cyst, he denies that his wrist is painful or that it causes 
any limitation in terms of movement or function of the wrist.  
However, he maintains that the cyst becomes larger from time 
to time, that it is cumbersome on those occasions, and that 
it is painful when he sometimes strikes it on doors or other 
objects.

A.  The Merits

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2004).  To that end, section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2004).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.
	
	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are also to be 
considered.  Id. § 4.45(f).  See also 38 C.F.R. § 4.59 (2004) 
("The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability"); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) 
(determinations regarding functional loss "should, if 
feasible, be 'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups").

Low Back Strain

Disabilities of the lumbar spine are evaluated in accordance 
with VA's Schedule for Rating Disabilities, set out at 
38 C.F.R. part 4.  Amendments to the criteria governing the 
evaluation of such disabilities became effective on September 
26, 2003, prior to the veteran's discharge from service.  See 
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004)).

Under the new criteria, disabilities of the lumbar spine 
(other than intervertebral disc syndrome, when it is 
evaluated on the basis of incapacitating episodes) are to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine [hereinafter General Rating Formula].  
Under that rating formula, a 10 percent rating is warranted 
if forward flexion of the thoracolumbar spine is greater than 
60 degrees but not greater than 85 degrees; or if the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; or 
if there is muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spine contour; or 
if there is vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  And a 
50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  ("Unfavorable ankylosis" 
is defined, in pertinent part, as "a condition in which the 
entire thoracolumbar spine is fixed in flexion or 
extension."  See General Rating Formula, Note (5).)  These 
criteria are to be applied irrespective of whether there are 
symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, and 
they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine".  68 Fed. 
Reg. at 51,455 (Supplementary Information).

The new rating formula for diseases and injuries of the spine 
specifies that, for VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  General Rating Formula, 
Note (2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

In the present case, the record shows that the veteran was 
treated for back problems in service in June 1991 and April 
1993.  During recent examinations in May 2003 and February 
2005, he reported a history of daily back pain and occasional 
soreness, usually occurring with stiffness after moving 
objects or bending, and moderate to severe flare-ups five 
times per month.  However, when he appeared before the 
undersigned in April 2005, he clarified that his current 
disabling manifestations were limited to an inability to sit 
straight while driving or in a chair and avoidance of such 
activities as lifting, digging, and anything involving fast 
movements.  He did not describe any present problems with 
pain, weakness, fatigability, or incoordination.  Indeed, he 
said that his back had not "gone out" since 1993.

Notably, very little has been found in the way of objective, 
clinically identifiable limitation of function in the 
veteran's low back.  When the veteran was examined in May 
2003, for example, he was found to have a normal posture and 
gait, with a full range of motion in the spine, negative 
straight leg raises, and no motor or sensory deficit.  
Similarly, when he was examined in February 2005, he was 
found to have a full range of motion in the thoracolumbar 
spine, without pain.  (He had forward flexion from zero to 90 
degrees; extension from zero to 30 degrees; left and right 
lateral flexion from zero to 30 degrees; and left and right 
lateral rotation from zero to 30 degrees, for a combined 
range of motion of 240 degrees.)  Following repetitive 
motion, he did not display any loss of motion due to pain, 
fatigue, weakness, or lack of endurance.  There were no 
muscle spasms, no guarding, and no localized tenderness, and 
his spinal contour was preserved, with no postural 
abnormalities, fixed deformity, atrophy, or abnormality of 
musculature.  His gait was normal, and there was no sensory 
deficit.  Further, although X-rays of the spine revealed a 
mild to moderate disc degeneration at L4-L5 and L5-S1, 
including a mild L5-S1 facet osteoarthritis, the examining 
physician indicated in May 2005 that the disc degeneration 
was unrelated to lumbar strain.

Following a review of the evidence in this case, and the 
applicable laws and regulations, it is the Board's conclusion 
that the preponderance of the evidence is against the 
assignment of a compensable rating for the veteran's low back 
strain.  As noted above, the veteran has reported an 
inability to sit straight while driving or in a chair, and 
says that he avoids of such activities as lifting, digging, 
and anything involving fast movements.  Nevertheless, the 
recent medical evidence is completely devoid of any current, 
objective findings of muscle spasm, guarding, localized 
tenderness, abnormal gait, abnormal spine contour, or 
limitation of motion that would permit the assignment of a 
compensable rating.  The weight of the evidence is therefore 
against the claim, and the claim must be denied.

In evaluating the veteran's low back claim, the Board has 
specifically considered whether he is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
veteran's condition has never been more than noncompensably 
disabling since the time of his separation from service.  A 
"staged rating" is not warranted.

Ganglion Cyst of the Left Wrist

Disabilities of the wrist are evaluated in accordance with 
the criteria set out in 38 C.F.R. § 4.71a, Diagnostic Codes 
5214 and 5215 (2004).  If there is limitation of motion of 
the wrist, with palmar flexion limited in line with the 
forearm or dorsiflexion less than 15 degrees, a 10 percent 
rating is warranted.  Higher evaluations, ranging from 20 to 
50 percent, are assigned for ankylosis of the wrist.

In the veteran's case, the Board finds that the preponderance 
of the evidence is against the assignment of a compensable 
rating for the ganglion cyst of his left wrist.  In his 
notice of disagreement, dated in January 2004, the veteran 
argued that he should be afforded a higher rating for the 
cyst as a result of "discomfort, redness, disfigurement, and 
'on and off' swelling."  Subsequently, however, during his 
hearing in April 2005, he indicated that he was not seeking a 
rating based on disfigurement.  Further, he testified that 
the cyst was not painful or causative of any limitation in 
terms of movement or function of the wrist.  Rather, his only 
complaint was that his cyst became larger from time to time, 
that it was cumbersome on those occasions, and that it is 
painful when he sometimes strikes it on doors or other 
objects.  In this regard, the Board notes that the objective 
medical evidence indicates that the cyst is presently 
asymptomatic:  The report of his February 2005 examination 
shows that he has a full range of motion in the wrist, normal 
X-rays, and no loss of motion or function due to pain, 
fatigue, weakness, or lack of endurance.  In short, no 
current functional limitation of any sort has been 
objectively identified.  Under the circumstances, the Board 
finds that the weight of the evidence is against his claim 
for a compensable rating.  The claim must therefore be 
denied.

As with the low back claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating" for the ganglion cyst of his left wrist.  See 
Fenderson v. West, supra.  It is the Board's conclusion, 
however, that the veteran's condition has never been more 
than noncompensably disabling since the time of his 
separation from service.  A "staged rating" is not 
warranted.

B.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2004).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claims should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
recently hospitalized for problems with his low back or left 
wrist, and there is nothing in the record to suggest that his 
disability picture is so exceptional or unusual as to render 
impractical the application of the regular schedular 
standards.

C.  The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA satisfied its duty to notify by means 
of a January 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims for higher ratings, and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the January 2005 notice 
was not sent until after the AOJ's initial decision on the 
appellant's claims.  

In this case, the appeal involves the initial rating assigned 
for the service-connected back and wrist disabilities.  The 
veteran could not have disagreed with the rating until after 
it was assigned.  Consequently, section 5103(a) notice could 
not have been sent to the appellant concerning the disability 
evaluations before the RO's action in that regard.  The Board 
notes that VAOPGCPREC 8-2003 held that, if, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  This case does not fit squarely within this 
opinion, however, as the Board is unable to find a section 
5103(a) notice concerning the veteran's compensation claim 
prior to the rating decision that is the subject of this 
appeal.   

The Board finds, however, that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been examined; his 
service medical records have been obtained; and he has not 
identified any other evidence that needs to be procured.  No 
further development action is required.

II.  Myopia

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  In the present 
case, the appellant has withdrawn his appeal with respect to 
the matter of his entitlement to service connection for 
myopia and, hence, there remain no allegations of errors of 
fact or law for appellate consideration as to that particular 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal of that issue, and the matter is dismissed.




ORDER

A compensable rating for low back strain is denied.

A compensable rating for a ganglion cyst of the left wrist is 
denied.

The appeal concerning the veteran's entitlement to service 
connection for myopia is dismissed.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


